Citation Nr: 0317949	
Decision Date: 07/28/03    Archive Date: 08/05/03	

DOCKET NO.  99-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for 
spondylolisthesis of L5 - S1 with instability, currently 
evaluated at 40 percent.   

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1998 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
December 1963 to December 1965, appealed those decisions to 
the BVA, and the case was referred to the Board for appellate 
review.  In December 2001, the Board returned the case to the 
RO for additional development and the case was subsequently 
returned to the Board for further appellate review.  


REMAND

A preliminary review of the record discloses that the 
veteran's representative has requested an additional VA 
examination for the veteran in connection with his claim for 
an increased evaluation for his back disability on the basis 
that the examination report utilized to evaluate the 
veteran's disability is over four years old.  While the Board 
finds that the age of the examination is not necessarily a 
reason to afford the veteran an additional VA examination, 
the Board does find that the examination performed in August 
1998 is inadequate to evaluate the severity of the veteran's 
disability.  In this regard, the Board notes that the 
examination report indicates that at the time of the 
examination the veteran had a left below-the-knee amputation 
and was examined without a prosthesis.  As such, complete 
range of motion studies were not reported.  Subsequent 
records reflect that the veteran has been provided with a 
prosthesis and presumably more comprehensive clinical 
findings regarding the severity of the veteran's functional 
limitations should be possible.  As such, the Board is of the 
opinion that the veteran should be afforded an additional VA 
examination to assess the severity of his back disability.  

As for the veteran's claim for a total evaluation based on 
individual unemployability, the Board notes that it does not 
appear that this claim has been considered under the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

While the Board acknowledges that the RO considered the 
veteran's claim for an increased evaluation for his back 
disability under the VCAA, the record does not reflect any 
reference to the VCAA in connection with the subsequently 
filed claim for a total evaluation based on individual 
unemployability due to service-connected disabilities.  As 
such, the veteran has not been notified of the relevant 
evidence necessary to substantiate this claim for benefits 
and the division of responsibility is between the VA and the 
veteran in obtaining that evidence.  

Lastly, the Board also observes that the veteran has not been 
afforded a VA examination to assess the impairment his 
service-connected disability causes in his capacity for 
performing substantially gainful employment.  Since the 
veteran is being afforded a VA examination to assess the 
severity of his back disability, an opinion as to his 
unemployability should also be obtained in connection with 
that examination.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim for a total 
evaluation based on individual 
unemployability under the VCAA.  In doing 
so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied.  

2.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
veteran's service-connected back 
disability produces in his capacity for 
performing substantially gainful 
employment and whether such employment is 
possible given the severity of the 
service-connected back disability.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this Remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


